         Case 1:20-cv-03589-JEB Document 125-1 Filed 04/22/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    STATE OF NEW YORK, et al,

                                Plaintiffs,

                         v.                              Civil Action No. 1:20-cv-03589 (JEB)

    FACEBOOK, INC.

                                Defendant.


                         MEMORANDUM IN SUPPORT OF
                MOTION TO COMPEL A RULE 26(f) MEET-AND-CONFER


        Plaintiff States request that Defendant Facebook be ordered to meet and confer, pursuant

to Fed. R. Civ. P. 26(f) and Local Rule 16.3(c), with the States and the Federal Trade

Commission by May 20, 2021, and that the parties be ordered to submit a case management

Report and Proposed Order to the Court by June 3, 2021. Doing so would allow the parties to use

their time efficiently, ensuring that this litigation can proceed expeditiously. For the reasons set

forth below and in the motion filed by the FTC in its coordinated action, FTC v. Facebook, Inc.,

No. 20 Civ. 3590, this Court has broad discretion to move forward this matter of significant

public importance that impacts other actions around the country. The States respectfully submit

that this litigation should move quickly, notwithstanding Facebook’s continuing efforts to delay

the cases against it.1




1
 Facebook refused to meet and confer on case management issues both this week and in
February 2021. And while Facebook is not required to meet and confer under the local rules, the
company has refused to take reasonable steps that would ensure that this case proceeds
efficiently and consistently with related matters filed in other jurisdictions.
        Case 1:20-cv-03589-JEB Document 125-1 Filed 04/22/21 Page 2 of 4




       I.      THE COURT HAS BROAD DISCRETION TO MANAGE THIS
               LITIGATION

       The District Court is vested with “broad discretion to manage the conduct of discovery.”

Chavous v. D.C. Fin. Responsibility & Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2001)

(citing Fed. R. Civ. P. 26). The purpose of the scheduling conference and the ensuing scheduling

order is to expedite “disposition of the action[,]” to establish “early and continuing control” in

order to avoid any protraction in the litigation, and to discourage “wasteful pretrial activities[.]”

Fed. R. Civ. P. 16(a)(1)–(5). Rule 16(b) requires that a scheduling order be issued as soon as

practicable, but in any event within the earlier of 90 days after any defendant has been served

with the initial complaint in the action or 60 days after any defendant has appeared. Id. 16(b).

Additionally, “the parties must confer as soon as practicable–and in any event at least 21 days

before a scheduling conference is to be held or a scheduling order is due under Rule 16(b),” id.

26(f)(1), and submit to the Court a joint discovery plan, which puts the Court “in a better

position to devise an appropriate Rule 16(b) order for the case.” Wright & Miller, 8A Fed. Prac.

& Proc. Civ. § 2051.1 (3d ed.). Finally, while the Local Rules stay discovery where “no answer

has yet been filed,” LCvR 16.3(b), they also reaffirm the Court’s discretion not only to meet, but

to exceed the timeframes established the by national rules, see LCvR 16.3(a), (d) (court may

require early submission of 26(f) conference or discovery plan submission to meet an expedited

schedule).

       II.     THE COURT SHOULD EXERCISE ITS DISCRETION TO ORDER A
               RULE 26 MEET-AND-CONFER

       The States—46 separate states, the District of Columbia, and Guam, to be precise—are

bringing a parens patriae suit in the public interest to address broad-based, ongoing harms

caused by Facebook’s monopolization of Personal Social Networking Services. As long as

Facebook’s anticompetitive conduct goes unaddressed, more than half of Americans over 13

                                                  2
        Case 1:20-cv-03589-JEB Document 125-1 Filed 04/22/21 Page 3 of 4




who use Facebook daily to share important milestones with friends and family will be subjected

to continuing harm, including decreased privacy protections and higher ad loads. In addition,

potential competitors and advertisers will continue to be harmed by Facebook’s ongoing

monopoly maintenance scheme, as will the economies of the States, even as Facebook makes

billions of dollars in U.S. revenue every year. See also Biden v. Knight First Amendment Inst. at

Columbia Univ., No 20-197, 593 U.S. __, Slip Op. at 7 (Apr. 5, 2021) (Thomas, J. concurring)

(“Ordinarily, the astronomical profit margins of [Facebook and other digital platforms] . . .

would induce new entrants into the market. That these companies have no comparable

competitors highlights that the industries may have substantial barriers to entry.”). The States

and FTC accordingly are seeking to end these continuing harms as expeditiously as possible.

       In response to the States’ and FTC’s investigation and litigations, as well as numerous

private actions consolidated in Klein v. Facebook, No. 20 Civ. 8570 (LHK)(N.D. Cal. filed Dec.

3, 2020) Facebook’s primary strategy has been to delay. In Klein, Facebook asserted that the

States’ and FTC’s lawsuits should proceed more quickly than the related private actions in the

Northern District of California, but sought to delay trial in that action until at least 2025.2

Accordingly, Facebook moved to stay all private litigation discovery and/or delay merits

discovery until late 2022. Those efforts were unsuccessful: discovery is now commencing in

Klein, despite the fact that Facebook’s motion to dismiss in that matter will not be fully briefed

until July of this year, and that court has set a trial date of March 27, 2023.




2
 One of Facebook’s contentions in support of this delayed schedule was that the governments’
cases against Facebook would not be ready for trial until 2024. The States and the FTC strongly
disagree with this proposition and are alarmed by that contention. We are confident that this
matter can be ready for trial in advance of the March 2023 trial date set in the Klein matter.
                                                   3
        Case 1:20-cv-03589-JEB Document 125-1 Filed 04/22/21 Page 4 of 4




       The Plaintiff States agree with the FTC and Facebook that trial of the governments’ cases

should precede the private cases. They also agree with the FTC and Facebook (and the private

plaintiffs), that some degree of coordination between the litigations will be necessary. In

particular, the States believe that confidentiality issues need to be expeditiously resolved and

coordinated to protect third parties. In order to keep both the governments’ and the private

plaintiffs’ litigations on track, we also need efficient deadlines that avoid unnecessary delay. A

Rule 26 meet-and-confer will move the litigations towards these ends.

                                         CONCLUSION

       For the reasons explained above and in the FTC’s Motion to Compel filed today, as

reflected in the attached Proposed Order, the States respectfully requests that the Court order the

parties to confer no later than May 20, 2021, and submit to the Court no later than June 3, 2021 a

case management Report and Proposed Order.



Dated: April 22, 2021                  Respectfully submitted,

                                       /s/ Kevin Wallace
                                       Kevin Wallace, Senior Enforcement Counsel,
                                           Economic Justice Division
                                       Christopher D’Angelo (D.C. Bar No. 502220), Chief
                                           Deputy Attorney General, Economic Justice Division
                                       Elinor R. Hoffmann, Chief, Antitrust Bureau
                                       Amber Wessels-Yen, Assistant Attorney General
                                       Benjamin Cole, Assistant Attorney General

                                       New York State Office of the Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Telephone: (212) 416-6376
                                       Email: Kevin.Wallace@ag.ny.gov
                                       Attorneys for Plaintiff State of New York



                                                 4
